DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/27/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 7, 10, 13 and 15 are examined on the merits in this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7, 10, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “a water solubility ratio of 70 mass% or more”. While there is support for water solubility of 70 mass% or more at 25 C (see paragraph 0115), there is no support for broad disclosure of water solubility of 70 mass% or more at any temperature. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 7, 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminaga et al. (US 2014/0370270 A1) in view of Oya et al. (US 2012/0302676 A1 cited in IDS) and Kobayashi (US 6,342,295).

Regarding claims 7, 10 and 15, Kaminaga et al. disclose an aqueous coating composition (a coating agent) comprising an aqueous polyurethane resin including a polyurethane resin having an acid group and a polyamine compound, a water-soluble polymer, an inorganic layered mineral and a curing agent (see Abstract and paragraph 0053). The polyurethane resin has acid value at 15-60 mg KOH/g and glass transition temperature at 120 to 150 C (see paragraphs 0015 and 0023).  The water-soluble polymer can be polyvinyl alcohol (see paragraph 0038). The polyvinyl alcohol has a degree of saponification of not less than 95% and a degree of polymerization of 300 to 2000 (see paragraph 0039). The inorganic layered mineral can be water-swelling mica (see paragraphs 0045, 0047-0048). The curing agent can be epoxy compound, polyisocyanate, etc. (see paragraph 0053). The aqueous polyurethane is included at a solid content of 50 to 80 mass%, the water-soluble polymer is included at a solid content of 5 to 20 mass% and the inorganic layered mineral is included at a solid content of 10 to 30 mass% relative to a total solid content of the aqueous coating composition (see Abstract). Accordingly, a total content of aqueous polyurethane resin and water-soluble polymer with respect to the total solid content is 70 to 85 mass % (70 = 50 + 20 and 85 = 80 + 5). 
Kaminaga et al. do not disclose a multifunctional epoxy compound having a water solubility ratio of 70 mass% or more and an epoxy equivalent of 300 g/eq or less, molecules of 
Oya et al. discloses a film used as a gas barrier film that comprises polyurethane and a crosslinking (i.e. curing agent) (paragraphs 0194, 0513, 0519). The curing agent can be epoxy which can be used in combination with isocyanate (see paragraph 0519). The epoxy can be polyepoxy compound such as polyglycerol polyglycidyl ether (paragraphs 0520, 0521). The coating layer contains a crosslinking agent, whereby blocking resistance can be improved, and the adhesion-improving effect can be enhanced (see paragraph 0519). The amount of crosslinking agent is 5 to 30 wt% per 100 wt% of solid content of the coating layer (see paragraph 0531). When the content is less than 5 wt%, the blocking resistance-improving effect is reduced and when the content is more than 30 wt% such a coating film is extremely hard and likely to whiten during the stretching process, resulting in poor transparency (see paragraph 0531).
In light of motivation for using polyglycerol polyglycidyl ether (i.e. multifunctional epoxy compound) used in combination with isocyanate and using 5 to 30 wt% of crosslinking agent (curing agent) disclosed by Oya et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyglycerol polyglycidyl ether as the epoxy curing agent in combination with polyisocyanate curing agent of Kaminaga et al. and to use 5 to 30 wt% of curing agent in Kaminaga et al. in order to improve blocking resistance, enhance adhesion-improving effect and improve transparency, and thereby arrive at the claimed invention.  Accordingly, Kaminaga et al. in view of Oya et al. disclose polyglycerol polyglycidyl ether in combination with polyisocyanate as curing agent and 5 to 30 wt% of curing agent. 
Based on 50 to 80 mass% of the aqueous polyurethane is included, 5 to 20 mass% of water-soluble polymer, 10 to 30 mass% of the inorganic layered mineral and 5 to 30 wt% of curing agent that includes polyglycerol polyglycidyl ether, the amount of solid content is 100 mass% (100 = 80 + 5 + 10 + 5).  
Alternatively, based on 5 to 30 wt% of curing agent, wherein curing agent is combination of polyglycerol polyglycidyl ether and polyisocyanate as curing agent , it would have been obvious to one of the ordinary skills in the art to use 1:1 ratio of polyglycerol polyglycidyl ether and polyisocyanate. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Accordingly the polygycerol polyglycidyl ether can be present in amount of 2.5 to 15 wt%. Based on 50 to 80 mass% of the aqueous polyurethane is included, 5 to 20 mass% of water-soluble polymer, 10 to 30 mass% of the inorganic layered mineral and 2.5 to 15 wt% of polygycerol polyglycidyl ether, the amount of solid content is 97.5 mass%, i.e. about 100 mass% (97.5 = 80 + 5 + 10 + 2.5). 
Kaminaga et al. in view of Oya et al. do not disclose a multifunctional epoxy compound (polyglycerol polyglycidyl ether) having a water solubility ratio of 70 mass% or more and an epoxy equivalent of 300 g/eq or less, molecules of the multifunctional epoxy compound to react with the aqueous polyurethane resin and the polyvinyl alcohol. Kaminaga et al. in view of Oya et al. do not disclose viscosity of the aqueous coating composition (coating agent). 
Kobayashi disclose epoxy compound having epoxy equivalent of 100 to 250 WPE in order to improve moisture pickup and sensitivity as well as improve water resistance (see col. 8, lines 18-25). The epoxy compound has water dissolution, i.e. water solubility, of 20 to 100 % in order to reduce humidity level (see col. 8, lines 26-30). The epoxy compound can be polyglycerol polyglycidyl ether (see col. 7, line 63).
In light of motivation for using polyglycerol polyglycidyl ether having epoxy equivalent of 100 to 250 WPE and water solubility of 20 to 100% disclosed by Kobayashi as described above, it therefore would have been obvious to one of the ordinary skill in the art to use polyglycerol polyglycidyl ether having epoxy equivalent of 100 to 250 WPE and water solubility of 20 to 100% in Kaminaga et al. in view of Oya et al. in order to improve moisture pickup, sensitivity, water resistance as well as reduce humidity level, and thereby arrive at the claimed invention.  Further, given that polyglycerol polyglycidyl ether is identical to the multifunctional epoxy compound presently claimed, molecules of the polyglycerol polyglycidyl ether (multifunctional epoxy compound) would necessarily react with the aqueous polyurethane resin and the polyvinyl alcohol.
Kaminaga et al. in view of Oya et al. and Kobayashi do not disclose viscosity of the aqueous coating composition (coating agent). However, given that the aqueous coating composition of Kaminaga et al. in view of Oya et al. and Kobayashi is identical to that presently claimed, it is obvious or inherent that the aqueous coating composition of Kaminaga et al. in view of Oya et al. and Kobayashi has presently claimed viscosity.

Regarding claim 13, Kaminaga et al. disclose a gas barrier film comprising a base film made of a plastic material and a film layer formed on one or opposite surfaces of the base film and formed of major constituents including aqueous polyurethane resin, water-soluble polymer and inorganic layered mineral, and curing agent (see page 10, Table 1 and paragraph 0069). 

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that since Kaminaga and Oya do not disclose or suggest applying an epoxy compound in view of reducing the oxygen permeation rate while achieving other properties of a film formed from the coating agent, one with ordinary skill in the art would not have been motivated to combine and modify Kaminaga and Oya to specifically arrive at the features as recited in amended claim 7.
As noted above, Kaminaga in view of Oya and Kobayashi disclose a coating agent identical to that presently claimed. Therefore, it is obvious or inherent that Kaminaga in view of Oya and Kobayashi will reduce the oxygen permeation rate while achieving other properties of a film formed from the coating agent, absent evidence to the contrary. Further, given that both Kaminaga and Oya are directed to gas barrier films, Kaminaga and Oya are properly combined. 

Applicants argue that the filed application provides evidence of the criticality of the features as recited in amended claim 7 which results in the unexpected result of reduced oxygen permeability in combination with the other properties of the formed film, which commensurate in scope with the scope of amended claim 7.
However, the data is not persuasive because the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific aqueous polyurethane (i.e. A1) having specific acid value and glass transition temperature, while the present claim has broad recitation of any aqueous polyurethane having broad range of acid value and glass transition temperature, (ii) the examples recite specific polyvinyl alcohol (i.e. B1) having specific degree of saponification and degree of polymerization, while the present claim 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787